Citation Nr: 1435611	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  09-48 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 10 percent for service-connected temporomandibular joint (TMJ).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Counsel



INTRODUCTION
The Veteran served on active duty from January 1973 to January 1976.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA examination for PTSD in October 2009.  The examiner diagnosed the Veteran with schizophrenia, disorganized type.  She explained that the Veteran does not have symptoms that meet the criteria for diagnosis of PTSD.  The examiner observed that a VA treatment record dated in July 2009 provided a diagnosis of PTSD, but there was nothing in that record to support the diagnosis.  The Board notes that the examiner did not discuss the private treatment records which show a diagnosis of PTSD.  Furthermore, a February 2012 note from the Veteran's physician reveals that the Veteran is prescribed Clonazepam to treat his nightmares related to PTSD.  In light of the foregoing, the Veteran should be provided with another VA examination.  

The Veteran was provided with VA dental examinations in October 2007, January 2011 and February 2012 to evaluate the current severity of his service-connected TMJ.  Evaluation of a service-connected disability involving a joint rated on limitation of motion, such as Diagnostic Code 9905, requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  The VA dental examinations did not document whether there was any additional limitation of motion of the jaw based on repetitive use due to weakness, fatigability, incoordination or pain on movement.  Thus, the Veteran should be provided with another VA examination to adequately evaluate the current nature and severity of his service-connected TMJ.

The evidence of record indicates that the Veteran receives treatment at the VA Medical Center (VAMC) in Dublin, Georgia.  Any outstanding VA treatment records with respect to mental health and his TMJ dysfunction should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran's mental health and TMJ from the VAMC in Dublin, Georgia.  All efforts should be documented and appropriate procedures followed. 

2. After completing the foregoing and associating any outstanding evidence with the claims file, schedule the Veteran for a VA psychiatric examination to evaluate the Veteran's service connection claim for a psychiatric disorder to include PTSD.  The claims file, including a copy of this REMAND, must be made available to the examiner, and the opinion should reflect that the claims file was reviewed in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to the following:

a. Whether the Veteran has PTSD.  Please explain whether and how each of the diagnostic criteria is or is not satisfied.  

b. If PTSD is diagnosed, the examiner must identify the stressor(s) supporting the diagnosis.  The examiner should specifically determine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's PTSD is related to being involved in the event of a collision between an aircraft carrier and guided missile cruiser and/or the alleged in-service personal assault.  If the examiner determines that the Veteran has PTSD related to the claimed in-service stressor of personal assault, the examiner should review the claims folder and render an opinion as to whether there is evidence of changed behavior after the alleged assault or any other evidence of record, which would be consistent with the alleged trauma.

c. The examiner is requested to provide an opinion on whether it is at least as likely as not (i.e., a 50 percent probability or greater probability) that the Veteran's anxiety disorder, schizophrenia and/or any other psychiatric disorder found on examination is related to active military service to include being involved in the event of a collision between a an aircraft carrier and guided missile cruiser or any incident in service that would be consistent with the circumstances, conditions or hardships of such service.

In determining whether the Veteran has PTSD or any other psychiatric disorder that is related to service, the examiner is asked to review and discuss the lay statements from the Veteran in the claims file and during the examination and the medical evidence of record. 

The examiner should provide an explanation for all conclusions reached.

3. After completing paragraph (1) and associating any outstanding evidence with the claims file, schedule the Veteran with a VA examination by a physician with appropriate expertise to evaluate the current nature and severity of his service-connected TMJ dysfunction.  The claims file must be made available to the examiner for review in connection with the examination.  Any medically indicated special tests, should be accomplished if medically feasible.  The report must clearly identify any limitation of TMJ articulation for (a) inter-incisal range and (b) range of lateral excursion.  There must be a clear description of any and all nerve damage, muscle damage or atrophy, or bone or joint damage.  

The examiner must determine whether there are objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; or incoordination; and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to such factors.  This includes instances when these symptoms "flare-up" or when the jaw is used repeatedly over a period of time.  This determination should also be portrayed, if feasible, in terms of the degree of additional range of motion loss due to these factors. 

4. Upon completion of the foregoing and any other development deemed necessary, readjudicate the claims on appeal, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



